IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1892
                                 Filed February 5, 2020


IN THE INTEREST OF J.G.,
Minor Child,

L.B., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Monty Franklin, District

Associate Judge.



          A father appeals the juvenile court order terminating his parental rights to

his child. AFFIRMED.



          Shireen L. Carter of Shireen Carter Law Office, PLC, Norwalk, for appellant

father.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Jenna Lain of The Law Office of Jenna K. Lain, Corydon, attorney and

guardian ad litem for minor child.



          Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                             2


VAITHESWARAN, Presiding Judge.

         The district court terminated a father’s parental rights to his child pursuant

to several statutory grounds. On appeal, the father “concedes that the statutory

grounds are met pursuant to Iowa Code section 232.116(1)(h) but maintains that

termination of his parental rights is not in the child’s best interest.” See Iowa Code

§ 232.116(2) (2019). He also argues the department failed to make reasonable

efforts to reunify him with the child. See In re C.B., 611 N.W.2d 489, 493 (Iowa

2000).

         The department of human services became involved with the family after

receiving reports of sexual abuse, physical abuse, and neglect of several children

in the mother’s home. The mother listed a man outside the home as the putative

father of the child involved in this proceeding. The department scheduled paternity

testing, which confirmed him as the biological father.

         Prior to the child’s birth in 2015, the father spent six and one-half years in

prison for sexually abusing two teens. He was required to register as a sex

offender. When he was established as the father of this child, the department

caseworker asked him to provide documentation that he completed mental-health

services “to address his perpetrating behaviors.” The father did not comply with

the request. He also failed to complete a mental-health evaluation requested by

the department.

         The father had no interaction with the child for the first two years of her life.

He only had two visits with her before the permanency hearing, and he left ten

minutes into the second visit.         Although he completed nine visits after the

permanency hearing, the goal by this time had shifted from reunification to
                                          3


termination. Because the father was a virtual stranger to his child, we conclude

her best interests would not have been served by transferring her to his custody.

       The father argues that the department is at fault for the minimal contacts

with his daughter. He notes that he asked the agency to schedule visits at a

location midway between the child’s foster home in Des Moines and his home in

Kalona, Iowa, but the department refused to accommodate him.

       The father’s request was considered by the district court, which ruled,

“[U]ntil [the father] shows consistent participation in visits with [the child] the

location of the visits will be at the discretion of the department and what is

determined to be the best interests of the child.” The order was filed approximately

sixteen months before the termination hearing.

       As noted, the father only belatedly attended visits on a regular basis. His

late compliance, however, did not absolve the department of its reasonable efforts

obligation. See In re L.T., 924 N.W.2d 521, 528 (Iowa 2019) (“We think the

reasonable efforts obligation runs until the juvenile court has entered a final written

order of termination.”). Even if the father “waited [to consistently visit the child]

until the goal was no longer reunification with a parent,” and even if his decision to

do so was based “on his own selfish reasons,” as the department reported, the

agency retained its reasonable-efforts obligation through the date of decision.

Once the father began to exercise visits consistently, the department was required

to reassess his request for a closer visitation site. The department’s summary

rejection of the request was not justified by his late compliance.

       That said, the department continued to pursue its case permanency plan

and continued to provide services, including visits in Des Moines. See id. (“[The
                                          4


department’s] obligation to provide reasonable efforts until a final written

termination order does not necessarily require [the department] to provide

reasonable efforts toward reunification . . . . Where it is inappropriate to return a

child to the family home, the legislature specified that ‘reasonable efforts shall

include the efforts made in a timely manner to finalize a permanency plan for the

child.’” (citing Iowa Code § 232.102(10)(a))). We conclude the agency’s provision

of other services satisfied its reasonable-efforts mandate.

       We affirm the termination of the father’s parental rights to his child.

       AFFIRMED.